Citation Nr: 1618423	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  During that time he served in the Republic of Vietnam; he was awarded a Purple Heart, Combat Infantryman Badge, Bronze Star Medal, Air Medal and other awards and decorations.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and October 2009 rating decisions of the Department of Veterans Affair (VA) Regional Office (RO) in Oakland, California.

In his Form 9, the Veteran requested a hearing before the Board.  In January 2016, VA sent the Veteran a notice letter indicating that a video hearing was scheduled for April 12, 2016.  The Veteran failed to appear on that date.  As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702(c) (2015).

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has asserted that he is unable to maintain gainful employment due to his service-connected disabilities, to include tinnitus.  Therefore, the Board finds that the derivative issue of entitlement to TDIU has been raised, and has been incorporated into the issues on appeal as reflected above.  

The issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 10 percent for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the February 2001 final denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The portion of the February 2001 rating decision denying service connection for hypertension is final.  38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1103 (2000).

2.  New and material evidence has been received since the February 2001 rating decision sufficient to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for hypertension was initially denied in a February 2001 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1103 (2000); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The RO denied service connection for hypertension in February 2001 because there    was no evidence of hypertension in service or evidence of a nexus between the Veteran's current diagnosis of hypertension and his period of active duty.

Evidence added to the record since the February 2001 rating decision included the National Academy of Sciences update on Veterans and herbicides which indicated limited or suggestive evidence of association between hypertension and in-service herbicide exposure.  In addition, the evidence included a letter from the Veteran to the Secretary of VA alleging that his hypertension manifested within a year after separation from service in 1968.  This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the Veteran has conceded exposure to herbicides based on his service in Vietnam and the evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for hypertension is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

I.  Service Connection for Hypertension

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicides is conceded.

Diseases presumed to be associated with herbicides are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions, most recently in August 2012.  See 77 Fed. Reg. 47924, 47926 (August 10, 2012).  At that time, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, it was determined that a positive association did not exist between hypertension and exposure to herbicides.  Id. at 47927.

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicides cannot be granted in this case.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board finds it appropriate to remand the claim for an examination to address a possible direct relationship between exposure to herbicides and the development of hypertension in this Veteran's case.

In addition, on remand, the Veteran should be given the opportunity to provide any records substantiating his contention that he began suffering from high blood pressure within a year of separation from service.  Currently, the evidence suggests initial treatment in the 1990s.

II.  Increased Rating for Tinnitus and Entitlement to a TDIU

The Board finds that the issues of entitlement to an increased rating for tinnitus and entitlement to a TDIU are inextricably intertwined issues given the Veteran's arguments in February 2010 and May 2010 statements that the main reason he requested retirement and could not continue employment in 2009 was due to sleep deprivation caused by his tinnitus.  In February 2010, he stated: "The Tinnitus condition appeared to be waking me after falling asleep almost every night then frequently would keep me awake the rest of the night impacting my daily life and affecting my ability to perform my job."  In his May 2010 Form 9, the Veteran indicated he was forced to leave his job because of being woken by his tinnitus and on account of treatments for his prostate cancer, now presumptively service-connected due to exposure to herbicides in Vietnam.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Under the Rating Schedule, Diagnostic Code (DC) 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  38 C.F.R. § 4.87 (2015).  

As to consideration of referral for an extraschedular rating to the Under Secretary for Benefits or the Director of the Compensation Service, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, specifically marked interference with employment or frequent periods of hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to determine whether an extraschedular rating is warranted.

Here, the rating criteria does not contemplate sleep disturbance caused by tinnitus and the Veteran has alleged interference with employment.  However, the record does not contain any supporting evidence as to whether tinnitus and loss of sleep actually caused interference with employment.  The development done in connection with the Veteran's June 2010 claim for a TDIU did not address tinnitus; but instead, focused on his service-connected posttraumatic stress disorder (PTSD) and prostate cancer.  The Board finds that more information is necessary as to why the Veteran stopped working in 2009.  As such, the Board will remand the claim to obtain a vocational opinion regarding the impact of tinnitus on the Veteran's employability and whether he is currently, or has at any time during the appeal period, been unable to sustain substantially gainful employment on account of his service-connected disabilities, to include tinnitus.

In regard to entitlement to a TDIU, it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

In this case, prior to September 22, 2009, when the Veteran was awarded a 100 percent rating for prostate cancer, his combined disability rating was 50 percent and he did not qualify under the regulations for a TDIU.  Between September 22, 2009 and October 1, 2015, the Veteran did satisfy the criteria necessary to qualify for award of a TDIU.  As of October 1, 2015, the Veteran's rating for prostate cancer was reduced to 10 percent and his overall disability rating was reduced to 60 percent.  Again, he did not meet the necessary criteria.

The Board finds that more information is necessary prior to determination of whether TDIU is warranted during a time when the criteria were met or whether referral for extraschedular consideration for the periods when the criteria were not met is in order.  Therefore, the Board will remand the claims for an opinion from a vocational specialist to determine if the Veteran has been unemployable for any part of the period of the claim and whether tinnitus may have interfered with the Veteran's ability to secure and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the electronic claims file.

2.  Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal, to include tinnitus and hypertension.  Records of treatment for hypertension prior to September 1999 would help support the Veteran's claim.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.
 
3.  After records are obtained to the extent available, schedule the Veteran for a VA examination to determine whether the Veteran's hypertension is at least as likely as not related to his period of active duty service, to include conceded exposure to herbicides in the Republic of Vietnam.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there is a relationship between conceded exposure to herbicides in Vietnam and this Veteran's development of hypertension.  It is understood that hypertension is not on the list of diseases considered presumptively caused by exposure to herbicides.  This opinion seeks a discussion as to direct causation.

A rationale must accompany any opinion expressed.

4.  After records have been obtained to the extent available, obtain an opinion from a vocational specialist or other appropriate personnel regarding the impact of the Veteran's service-connected disabilities (PTSD, anal fissure, prostate cancer status post treatment with residual voiding dysfunction, tinnitus, malaria, punji stick wound to the left knee, hearing loss, and erectile dysfunction) on his employability throughout the appeal period.

After a review of the claims file and all the lay and medical evidence therein, the specialist is asked to address the functional effects of the Veteran's service-connected disabilities, to include tinnitus, on his ability to secure or follow a substantially gainful occupation since May 2008.  

When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.  The opinion should take into account the Veteran's educational and occupational experience and his lay statements in support of his claim that he was forced to resign from employment in 2009 because of sleep deprivation caused by tinnitus.

The specialist should also detail any interference with employment specifically caused by tinnitus.  

A rationale must accompany any opinion expressed.  If the specialist determines that an examination or interview with the Veteran is necessary before offering an opinion, then one should be scheduled.  

5.  When the development requested has been completed, readjudicate the Veteran's claims, to include consideration of whether a claim for entitlement to a rating in excess of 10 percent for tinnitus or entitlement to a TDIU during periods when the schedular criteria are not met should be referred for extraschedular consideration.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


